Exhibit 99 ALLETE 2007 Form 10-K For Release: Feb. 15, 2008 Contact: Eric Olson 218-723-3947 eolson@allete.com Investor Tim Thorp Contact: 218-723-3953 tthorp@allete.com NEWS ALLETE reports 2007 EPS of $3.08, 11% higher than in 2006 ALLETE (NYSE:ALE) today reported 2007 net income of $87.6 million on revenue of $841.7 million, compared to $76.4 million in net income and $767.1 million in revenue in 2006. Diluted earnings per share from continuing operations rose 11% to $3.08 from $2.77 in 2006. “We are pleased with our financial performance in 2007, especially when considering the difficult market conditions faced by our real estate business,” said Chairman, President, and CEO Donald J. Shippar. Income from ALLETE’s Energy business segments were $65.9 million for 2007 compared to $52.4 million in the preceding year. Weather-related kilowatt-hour sales increases, a full year’s earnings contribution from the company’s investment in the American Transmission Company, higher rates at Superior, Water, Light & Power and the addition of two new municipal full requirements customers all contributed to the improvement. These increases were partially offset by higher operation and maintenance expenses during the year, compared to 2006. The Energy business also benefited from a lower effective tax rate in 2007. Income from ALLETE’s Real Estate segment was $17.7 million on 2007 versus $22.8 million in 2006 due to decreased demand for property during the year. ALLETE continues to expect 2008 earnings per share to be within a range of $2.70 to $2.90, with about 10 to 20 percent from the real estate segment. Shippar also noted that the company’s board of directors recently announced a 5% dividend increase. ALLETE’s corporate headquarters are located in Duluth, Minnesota. ALLETE provides energy services in the upper Midwest and has significant real estate holdings in Florida. More information about the company is available on ALLETE’s Web site at www.allete.com. The statements contained in this release and statements that ALLETE may make orally in connection with this release that are not historical facts, are forward-looking statements. Actual results may differ materially from those projected in the forward-looking statements. These forward-looking statements involve risks and uncertainties and investors are directed to the risks discussed in documents filed by ALLETE with the Securities and Exchange Commission. ### ALLETE · 30 West Superior Street, Duluth, Minnesota www.allete.com ALLETE, Inc. Consolidated Statement of
